DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, 11, 13, 14, 16, 17, 19 and 23 in the reply filed on 02/04/2022 is acknowledged.  The traversal is on the ground that the reference of O’Quinn (U.S.2012/0067372) does not teach the limitation of one or more liquid ejectors that include a nozzle and a housing, wherein the housing has a first port and a second port that permit the entry and exit of fluid from the housing.
This is not found persuasive because O’Quinn teaches that the system comprising one or more ducts (figure 1, #46, 36 or 38) [0022], and a liquid ejector (conduit #38 and nozzle #40) comprising a housing (see figure 1), and a nozzle arranged in the housing (see figure 1, nozzle #40), wherein the nozzle is configured to eject at least a portion of the liquid onto at least a portion of the one or more surfaces in response to a signal from the electrical conduit [0021], or a pressure provided by the pressurized gas, or a combination thereof [0021], wherein the housing of the liquid ejector comprises a third port configured to permit the liquid to enter the housing, and a fourth port configured to permit the liquid to exit the housing.

The requirement is still deemed proper and is therefore made FINAL.

Claims 25-28 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 

Claim Objections
Claim 17 is objected to because of the following informalities: 
Claim 17 recites “the reservoir lumen(s)” in line 1. It appears that claim 17 should recite “the reservoir lumen”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 7, claim limitation “communication device” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “device” coupled with functional language “communication” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Regarding claim 13, claim limitation “scanning device” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “device” coupled with functional language “scanning” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
In addition, the claim limitation “input device” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “device” coupled with functional language “input” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 7 and 13 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
Claim elements “communication device”, “scanning device” and “input device” are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is on the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 7 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 7 and 13 recite the limitations “communication device”, “scanning device” and “input device”. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 8, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, claim limitation “communication device” in line 3, invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
Regarding claim 13, claim limitations “scanning device” and “input device” in line 3, invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
Claims 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as their dependency from a base claim that is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2005/053865 to Martin et al. (hereinafter “Martin”).
Regarding claim 1, Martin teaches a system for treating one or more surfaces, the system comprising one or more ducts (figure 1, #18 and/or #22) comprising a reservoir lumen (see figures 1-3), and a utility lumen (page 3, line 31-page 4, line 6, and page 10, line 25-page 11, line 11), wherein the reservoir lumen is configured to retain a liquid, and the reservoir lumen comprises a first port configured to permit the liquid to enter the reservoir lumen, and a second port configured to permit the liquid to exit the reservoir lumen (page 10, line 34-page 11, line 3, figures 1-3), wherein the utility lumen is configured to house at least one of an electrical or pneumatic means (page 3, line 31-page 4, line 6), and a liquid ejector (figure 1, #20) comprising a housing (see figure 4), and a nozzle (figure 4, #76) arranged in the housing (see figure 1), wherein the nozzle is configured to eject at least a portion of the liquid onto at least a portion of the one or more surfaces in response to a signal from the electrical or pneumatic means (page 3, line 18-page 4, line 20, wherein the housing of the liquid ejector comprises a third port configured to permit the liquid to enter the housing (see figure 1 and 4), and a fourth port configured to permit the liquid to exit the housing (see figure 4), wherein the housing is in fluid communication with the one or more ducts via a connection between the second port and the third port (see figure 1).

Regarding claim 14, Martin further teaches that the one or more ducts further comprise a male end and a female end (see figures 2 and 3), wherein the male end comprises the first port, and the female end comprises the second port (see figures 2 and 3), and wherein the liquid ejector comprises a male end (see figure 4) and a female end (see figures 4 and 5) is connected into the tubular (figures 4 and 5, #74), wherein the male end comprises the third port, and the female end comprises the fourth port (see figures 4 and 5).

Regarding claim 16, Martin further teaches that the liquid comprises a cleaning agent (page 15, lines 1-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/053865 to Martin et al. (hereinafter “Martin”).
Regarding claim 17, Martin does not teach that the reservoir lumen of the one or more ducts have a total volume sufficient to retain an amount of the liquid sufficient to treat the one or more surfaces 2 times to 100 times.
However, it was obvious to adjust the dimensions of components, due to various design criteria and/or manufacturing expense. Moreover, when the only difference between the prior art and the claim is a recitation of relative dimensions of the claimed system and a system having the claimed relative dimensions would not perform differently than the prior art system, the claimed system is not patentably distinct from the prior art system. Consult MPEP 2144.04.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/053865 to Martin et al. (hereinafter “Martin) in view of US 2,045,752 to Butterworth (hereinafter “Butterworth”).
Regarding claim 19, Martin does not teach that the system further comprises a liquid tank in which the liquid is disposed, wherein the liquid tank is in fluid communication with the reservoir lumen of the one or more ducts.   
Butterworth teaches a system for treating surfaces comprising a liquid tank (figure 1, #17) for delivering water or a cleaning liquid to the tank washing machine (figure 1, M) (see figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Martin with a liquid tank in which the liquid is disposed, wherein the liquid tank is in fluid communication with the reservoir lumen of the one or more ducts as taught by Butterwork, for the purpose of storing the cleaning liquid. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/053865 to Martin et al. (hereinafter “Martin) in view of US 3,436,263 to Strenker et al. (hereinafter “Strenker”).
Regarding claim 23, Martin does not teach that the nozzle of the liquid ejector is configured to eject the liquid in the form of droplets, the droplets having an average droplet size of about 30 microns to about 50 microns.  
However, Strenker teaches the use of jets for cleaning tanks, wherein the particle size of the sprayed material is in the range of 5 to 50 microns (column 4, lines 1-5, and 46-54). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclsoed by Martin, wherein the nozzle of the liquid ejector is configured to eject the liquid in the form of droplets, the droplets having an average droplet size of about 30 microns to about 50 microns as taught by Strenker, since Strenker teaches that spraying a cleaning composition with a droplet size range of 5 to 50 microns is effective for cleaning tanks (column 4, lines 1-5, and 46-54). In the case where the claimed range overlaps or lies inside ranges disclosed by the prior art a prima facie case of obviousness exists. Consult MPEP 2144.05.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/053865 to Martin et al. (hereinafter “Martin) in view of US2002/0134141 to Walker (hereinafter “Walker”).
Regarding claims 2 and 5, Martin further teaches that the system can comprise an additional extension (figure 1, #22) (page 11, lines 21-26) (reads on “duct connector”) comprising a reservoir configured to retain a liquid, a fifth port and a sixth port (see figure 3), each to permit the liquid to enter or exit the reservoir, wherein the additional extension (figure 1, #22) (reads on “duct connector”) is in fluid communication with two of the one or more ducts via a connection between the second duct and the first liquid ejector via a connection between the second port of the second duct and the fifth port, and a connection between the third port of a first liquid ejector and the sixth port.  In addition, Martin teaches that the system can comprise an operator control coupled to the nozzle by a pneumatic means (page 4, lines 1-6). 
However, Martin does not teach a gas inlet configured to permit the introduction of the pressurized gas to the system, a supply hose arranged in the gas inlet, wherein the supply hose is connected to a supply of pressurized gas, and configured to introduce the pressurized gas into the system.
It was known in the art that systems comprising a pneumatic system can comprise an inlet configured to permit the introduction of the pressurized gas to the system, a supply hose arranged in the gas inlet, wherein the supply hose is connected to a supply of pressurized gas, and configured to introduce the pressurized gas into the system. For example, Walker teaches a cleaning system comprising a pneumatic actuator comprising an inlet configured to permit the introduction of the pressurized gas (air) to the system, a supply hose arranged in the gas inlet, wherein the supply hose is connected to a supply of pressurized gas, and configured to introduce the pressurized gas into the system [0029-0031].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Martin with a gas inlet configured to permit the introduction of the pressurized gas to the system, a supply hose arranged in the gas inlet, wherein the supply hose is connected to a supply of pressurized gas, and configured to introduce the pressurized gas into the system as taught by Walker, since Martin teaches that the system can comprise an operator control coupled to the nozzle by a pneumatic means (page 4, lines 1-6), and  Walker teaches that it was known in the art that pneumatic means comprise an inlet configured to permit the introduction of the pressurized gas to the system, a supply hose arranged in the gas inlet, wherein the supply hose is connected to a supply of pressurized gas, and configured to introduce the pressurized gas into the system [0029-0031].

Regarding claim 3, Martin further teaches that the one or more ducts comprises a filling port (see figure 2) (page 10, line 34 -page 11, line 2).

Regarding claim 4, Martin further teaches a filling tube (see figure 2, #32), wherein the filling tube has a first end that is disposed in or attached to the filling port (see figure 2), and a second end that is accessible at a location removed from the filling port (see figure 2).

Regarding claim 6, Martin further teaches that the additional extension (reads on “duct connector”) comprises a male end and female end, wherein the male end comprises a fifth port and the female end comprises the sixth port (page 11, lines 21-26, see figure 3).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/053865 to Martin et al. (hereinafter “Martin) in view of US2002/0134141 to Walker (hereinafter “Walker”), and in further view of US2017/0173617 to Zilai et al. (hereinafter “Zilai”).
Regarding claim 7, Martin/Walker does not teach that the system comprises a computer processor, and a communication device,445539414.1U.S. Patent Application No. To be AssignedFiling Date: Concurrently Herewith(U.S. National Phase of PCT/US2019/035953)PRELIMINARY AMENDMENT wherein the computer processor is configured to (i) activate the nozzle of the one or more liquid ejectors with the signal, the pressure, or a combination thereof to eject at least a portion of the liquid onto at least a portion of the one or more surfaces, (ii) receive and/or store data regarding a status of the system, or (iii) a combination thereof, and wherein the communication device is configured to (i) receive instructions from an input device, (ii) provide instructions to the computer processor, (iii) communicate the status of the system to the input device, (iv) communicate the status of the system to a cloud-based service, or (v) a combination thereof.
However, Zilai teaches a system for cleaning tanks comprising a  control center comprising a controller (figure 15, 101A) coupled with a processor (figure 15, #101) (reads on “computer processor”), such as a standalone or networked computer or server, having volatile and/or non-volatile memory and associated software, firmware, and hardware, wherein the processor can be coupled to a database (figure 15, #102) having computer readable medium of one or more types for records, and other information as needed for the control, monitoring, and reporting of the operation and/or condition of the system (reads on “receive and/or store data regarding a status of the system”), and an input/output device (figure 15, #103) (reads on “communication device”), such as a display with a graphical user interface (figure 15, #103A) (GUI) screen, allows an operator to control and/or monitor the operation of the system, wherein the operator can use the interface (figure 15, #103A) (reads on “input device”) to enter information about the vessel (reads on “receive instructions from an input device “) [0104-0105].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Martin/Walker with a computer processor, and a communication device,445539414.1U.S. Patent Application No. To be AssignedFiling Date: Concurrently Herewith(U.S. National Phase of PCT/US2019/035953)PRELIMINARY AMENDMENT wherein the computer processor is configured to receive and/or store data regarding a status of the system, and wherein the communication device is configured to receive instructions from an input device as taught by Zilai for the automation of the cleaning system.

Regarding claim 8, Zilai further teaches that the system comprises a power source, wherein the power source is configured to supply power to the control center [0105].

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/053865 to Martin et al. (hereinafter “Martin) in view of US2002/0134141 to Walker (hereinafter “Walker”), and US2017/0173617 to Zilai et al. (hereinafter “Zilai”), and in further view WO2013/048252 to Scholtens (hereinafter “Scholtens”).
Regarding claims 11 and 13, Martin/Walker/Zilai does not teach a machine-readable identifier, wherein the communication device is configured to communicate the status of the system to a scanning device or input device that is capable of reading the machine-readable identifier.
Scholtens teaches a system for cleaning tanks comprising a cleaning ID and an identifier for identifying the tank in the central database, such as a barcode or an RFID attached at, on or in the tank which can be scanned (page 13, lines 20-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Martin/Walker/Zilai with a machine-readable identifier, wherein the communication device is configured to communicate the status of the system to a scanning device that is capable of reading the machine-readable identifier as taught by Scholtens, for the purpose of transferring information without human interference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714      
  
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714